EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amendedquarterly Report of Lucy’s Water World (the “Company”) on Form 10-Q/A for the period ended April 30, 2012 filed with the Securities and Exchange Commission (the “Report”), I,Corey Chiu, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Corey Chiu Name: Corey Chiu Title: ChiefFinancial Officer, Date: September 21, 2012 This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
